ICJ_086_PassageGreatBelt_FIN_DNK_1991-07-29_ORD_01_NA_02_FR.txt. 25

OPINION INDIVIDUELLE DE M. ODA, VICE-PRÉSIDENT
[Traduction]

Je suis entièrement d’accord avec la conclusion de l’ordonnance, qui est
de rejeter la demande de la Finlande au motif, suffisant, de l’absence
d'urgence. Il n’y a effectivement pas urgence. En premier lieu, le Dane-
mark a donné des assurances qu’aucune obstruction matérielle du
chenal Est ne se produirait avant la fin de 1994, En second lieu — et c’est
un point qu’il aurait fallu souligner —, bien que les acheteurs éventuels
de navires de forage et de plates-formes pétrolières des chantiers navals
finlandais doivent inévitablement peser le risque que dans l’intervalle la
Cour rende un arrêt défavorable à la prétention finlandaise, ce risque
serait demeuré le même si la Cour avait indiqué les mesures conserva-
toires demandées, car cette indication n’aurait nullement préjugé le fond.
Par conséquent, l’objet de la demande finlandaise me semblait de peu de
consistance. Ce n’est qu’en rendant un arrêt sur le fond que la Cour peut
influer concrètement sur la position de la Finlande et, eu égard aux consé-
quences négatives qui découlent, pour cette position, du non-règlement
du litige, le meilleur service que la Cour puisse rendre est d’en venir à une
décision finale dès que possible.

*

Je suis également d’accord avec l’avertissement qui est adressé au
Danemark dans les termes suivants:

«on ne peut ni ne doit exclure à priori la possibilité d’une décision
judiciaire ordonnant soit de cesser les travaux soit de modifier ou
démanteler les ouvrages » (par. 31).

Cet énoncé ajoute un élément d’équilibre extrêmement important au rejet
de la demande finlandaise. À propos du risque couru par le Danemark, on
observera que l’agent et le conseil du défendeur ont insisté sur la thèse
selon laquelle, si l'exécution du projet de pont sur le chenal Est avait
atteint un stade avancé avant que la Cour ne rende son arrêt et si la Cour
tranchait en fait en faveur de la Finlande, il serait alors légitime d’achever
le pont et d'offrir une indemnisation dans la mesure où la restitution en
nature serait une charge excessive. Ainsi que la Cour l’indique dans son
ordonnance, on ne peut compter qu’elle jugera en définitive que cette voie
pourrait être présentée comme suffisante en droit. Pour réduire au mini-
mum le risque de vaines activités, il est donc d’autant plus souhaitable,
pour le Danemark également, que l’arrêt soit rendu le plus tôt possible.

* *

17
PASSAGE PAR LE GRAND-BELT (OP. IND. ODA) 26

Deux aspects de l’ordonnance me paraissent cependant quelque peu
superflus. Tout d’abord, bien qu'il soit sans aucun doute vrai, comme
l'ordonnance le déclare:

«qu’il revient au Danemark … d’envisager l’incidence qu’un arrêt
faisant droit à [la] revendication [de la Finlande] pourrait avoir sur la
réalisation du projet du Grand-Belt et de décider si et dans quelle
mesure il lui faudrait en conséquence retarder ou modifier ce projet »
(par. 33),

il semble peu justifié que la Cour donne à entendre « de même »:

«qu’il revient … à la Finlande ... de décider s’il convient d'encourager
le réexamen de moyens propres à permettre aux navires de forage et
aux plates-formes pétrolières d'emprunter les détroits danois dans
l'hypothèse où [la Finlande serait déboutée sur le fond]» (par. 34).

Ce que doit faire la Finlande, à ce stade, c’est simplement de prendre
conscience de la possibilité évidente que, dans le cas où elle serait débou-
tée sur le fond, elle doive peut-être abondonner ou modifier tout plan de
construction de navires de forage et de plates-formes pétrolières d’une
hauteur supérieure à 65 mètres.

*

Ensuite, bien que je ne m’oppose aucunement à la relance des négocia-
tions si les Parties en prennent initiative, il s’agit en l’espèce de deux pays
fréres de la région de la Baltique dont on nous assure qu’ils entretiennent
des relations de confiance par des voies diplomatiques en grande mesure
officieuses; on peut donc raisonnablement penser que, si des négocia-
tions pouvaient mener à la solution de leur différend, le recours au proces-
sus judiciaire n’aurait pas été nécessaire. En effet, à quoi bon négocier
maintenant, puisque chacune des Parties doit penser que la force de sa
position est conditionnée par l’affirmation judiciaire de son droit: d’un
côté, le droit de libre passage des navires de forage et plates-formes pétro-
lières de grande hauteur et, de l’autre, le droit d’entreprendre librement
des travaux sur son territoire national, tout en reconnaissant le droit de
passage des navires de forage et des plates-formes pétrolières de moindre
hauteur? Les Parties ne comprennent de la même manière ni le rapport
entre ces droits, ni les règles du droit international qui sont pertinentes
pour les concilier. Aucune d’elles ne peut donc reprocher à l’autre d’être
réticente à négocier à ce stade.

De surcroît, si ce que la Cour souhaite encourager en l’occurrence ce
sont des négociations entre les Parties en ce qui concerne leurs attitudes
ou leurs conduites respectives en attendant l’arrêt sur le fond, il devrait
paraître évident qu'aucune des Parties ne sera disposée à risquer de
compromettre sa cause en faisant des concessions. Tant que la Cour n’a
pas tranché un certain nombre de questions juridiques essentielles, le

18
PASSAGE PAR LE GRAND-BELT (OP. IND. ODA) 27

risque d’une impasse est par conséquent si grand qu’il peut n’étre guère
utile que la Cour oriente les Parties dans cette voie. I] m’est donc difficile
de faire mien le sentiment exprimé par la Cour lorsqu'elle dit:

«en attendant une décision de la Cour sur le fond, toute négociation
entre les Parties en vue de parvenir à un règlement direct et amiable
serait la bienvenue » (par. 35).

La seule direction dans laquelle la Cour peut utilement infléchir ses
efforts est celle qui consiste à veiller «à parvenir à une décision sur le fond
dans les meilleurs délais » (par. 36). De fait, c’est précisément parce que les
Parties sont prêtes à négocier sur la base du droit qu’il est impérieux de
mener la présente affaire à terme avec toute la diligence possible.

(Signé) Shigeru Opa.

19
